— Appeal by the defendant from a judgment of the Supreme Court, Bangs County (Reichbach, J.), rendered July 30, 2002, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient to establish his guilt of robbery in the second degree beyond a reasonable doubt (see People v Lambert, 272 AD2d 413 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Seabrooks, 289 AD2d 515 [2001]). Ritter, J.P., Goldstein, Luciano and Lifson, JJ., concur.